DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reece (US 20160308235 A1 cited on IDS 09/23/2020).
Regarding Claim 1, Reece discloses a flow battery (Reece [0037], Fig. 1, and “200” in later figures, [0051]) comprising:
At least one rechargeable cell [0037] including:
An anolyte tank “50” [0038], configured to hold a first negative [0041] electrolyte [0054] having a first non-zero oxidation state cation species [0055];
A catholyte tank “50’” [0038], [0041] configured to hold a second electrolyte [0054] having a second non-zero oxidation state cation species [0055] such that the positive and negative electrodes are defined with respect to each other, such that the negative electrode is at a potential more negative than the positive electrode [0041]; and
An exchange membrane “20” [0037] positioned between the anolyte compartment “50” and the catholyte compartment “50’” [0037], Fig. 1, configured to be ionically conductive between the first electrolyte and second electrolyte [0037]. It is noted that when cation species are used as the active materials, the separator “20” would be an anion conducting exchange membrane.
The anion exchange membrane having a thickness of less than 100 micrometers [0075], and a diffusivity rate of less than 1x10-5 mol cm-2 day-1 [0076] (steady state), where it is understood that the diffusivity rate is a molarity (mol/L). To convert to ppm/hr/cm2, where 1 day = 24 hr, and ppm = 1 mg/L solution. Common transition metals used per [0055] include V (molar mass 50.941 g/mol): 
1*10-5 mol/L/cm2/day * 1 day/24hr * 50.941 g/mol * 1000 mg/g = 0.021 ppm/hr/cm2
Or less than 0.021 ppm/hr/cm2 which falls within the claimed range of less than 0.4 ppm/hr/cm2. It is noted Reece discloses other suitable transition metals Zn (molar mass: 65.38 g/mol), Cu (molar mass 63.54 g/mol), and Ce (molar mass 140.12 g/mol) [0055] all of which would still give resulting diffusivity rate less than 0.4 ppm/hr/cm2.
Regarding Claim 2, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein at least one of the first and second cation species is a metal ion [0055].
Regarding Claim 3, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein at least one of the first and second cation species is selected from a list of suitable transition metals including Zn (zinc), Cu (copper), Ce (cerium), and V (vanadium) [0055].
Regarding Claim 5-7, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein in an embodiment the anion exchange membrane has a thickness of about 25 micrometers [0075], falling within the claimed range of less than 55 µm of Claim 5, falling within the claimed range of between 15 and 35 µm of Claim 6, and reading on the thickness of Claim 7.  
Regarding Claim 8, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein a diffusivity rate of less than 1x10-5 mol cm-2 day-1 [0076], where it is understood that the diffusivity rate is a molarity (mol/L). To convert to ppm/hr/cm2, where 1 day = 24 hr, and ppm = 1 mg/L solution. Common transition metals used per [0055] include V (molar mass 50.941 g/mol): 
1*10-5 mol/L/cm2/day * 1 day/24hr * 50.941 g/mol * 1000 mg/g = 0.021 ppm/hr/cm2
Or less than 0.021 ppm/hr/cm2 which falls within the claimed range of less than 0.12 ppm/hr/cm2.
Regarding Claim 14, Reece discloses a method of facilitating use of a flow battery [0004] comprising: 
Providing at least one anion exchange membrane “20” [0037] Fig. 1, configured to be ionically conductive between the first electrolyte and second electrolyte [0037],
The anion exchange membrane having a thickness of less than 100 micrometers [0075], and a diffusivity rate of less than 1x10-5 mol cm-2 day-1 [0076] (steady state), where it is understood that the diffusivity rate is a molarity (mol/L). To convert to ppm/hr/cm2, where 1 day = 24 hr, and ppm = 1 mg/L solution. Common transition metals used per [0055] include V (molar mass 50.941 g/mol): 
1*10-5 mol/L/cm2/day * 1 day/24hr * 50.941 g/mol * 1000 mg/g = 0.021 ppm/hr/cm2
Or less than 0.021 ppm/hr/cm2 which falls within the claimed range of less than 0.4 ppm/hr/cm2; and 
Providing instructions to install each anion exchange membrane “20”  in a rechargeable cell of the flow battery [0037] positioned between an anolyte compartment “50” and a catholyte compartment “50’” [0037], Fig. 1.
Regarding Claim 15, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein in an embodiment the anion exchange membrane has a thickness of about 25 micrometers [0075], falling within the claimed range of between 15 and 35 µm. 
Regarding Claim 16, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein providing an anion exchange membrane having a steady state diffusivity of less than  0.021 ppm/hr/cm2  as set forth above, which falls within the claimed range of less than 0.12 ppm/hr/cm2, wherein at least one of the first and second cation species is selected from a list of suitable transition metals including Zn (zinc), Cu (copper), Ce (cerium), and V (vanadium) [0055].
Regarding Claim 17, Reece discloses all of the claim limitations as set forth above. Reece further discloses an embodiment providing instructions to continuously transfer electrolyte to the flow battery [0086] thus continuously operating the flow battery. 
Regarding Claim 18, Reece discloses a method of facilitating storage of an electric charge [0004] comprising:
Providing a flow battery (Reece [0037], Fig. 1) comprising:
A plurality of rechargeable cells [0036], each rechargeable cell including:
An anolyte tank “50” [0038], configured to hold a first negative [0041] electrolyte [0054] having a first non-zero oxidation state cation species [0055];
A catholyte tank “50’” [0038], [0041] configured to hold a second electrolyte [0054] having a second non-zero oxidation state cation species [0055] such that the positive and negative electrodes are defined with respect to each other, such that the negative electrode is at a potential more negative than the positive electrode [0041]; and
An anion exchange membrane “20” [0037] positioned between the anolyte compartment “50” and the catholyte compartment “50’” [0037], Fig. 1, configured to be ionically conductive between the first electrolyte and second electrolyte [0037],
The anion exchange membrane having a thickness of less than 100 micrometers [0075], and a diffusivity rate of less than 1x10-5 mol cm-2 day-1 [0076] (steady state), where it is understood that the diffusivity rate is a molarity (mol/L). To convert to ppm/hr/cm2, where 1 day = 24 hr, and ppm = 1 mg/L solution. Common transition metals used per [0055] include V (molar mass 50.941 g/mol): 
1*10-5 mol/L/cm2/day * 1 day/24hr * 50.941 g/mol * 1000 mg/g = 0.021 ppm/hr/cm2
Or less than 0.021 ppm/hr/cm2 which falls within the claimed range of less than 0.4 ppm/hr/cm2; and 
Providing instructions via an external circuit to charge the flow battery [0077].
Regarding Claim 19, Reece discloses all of the claim limitations as set forth above. Reece further discloses providing instructions to charge the flow battery by electrically connecting the flow battery to an intermittent (variable) energy supply such as wind or solar [0064].
Regarding Claim 20, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein the flow battery can be electrically connected in series to add the cell voltage, thus forming a high voltage [0079], to produce a DC (direct current) voltage [0079].
Regarding Claim 21, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein pumps can deliver at least one of the first and second electrolyte solutions to the flow battery after discharge [0080], controlled by control software [0081], by adding fresh aqueous electrolyte solution [0101].

Claims 22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20130313118 A1).
Regarding Claim 22, Lin discloses a method of producing an anion exchange membrane [0040] comprising: integrating a cationic functional monomer (positively charged monomer [0040]), having a cross-linking group [0040] in a polymerization product being substantially free of a cross-linking agent since the polymerization is initiated to form a crosslinked polymer via polymerizing a multifunctional charged monomer [0040]); and
Coating [0022] a microporous substrate [0039] having a thickness of less than 55 µm thick [0037], falling within the claimed range of less than about 100 µm with the polymerization product.
Regarding Claim 24, Lin discloses all of the claim limitations as set forth above. Lin further discloses wherein the microporous substrate comprises at least one of polypropylene, high molecular weight polypropylene (Claim 9) ultrahigh molecular weight polyethylene [0039], or polyvinylidene fluoride [0039].
Regarding Claim 25, Lin discloses all of the claim limitations as set forth above. Lin further discloses wherein the microporous substrate has a porosity of about 45% [0038], see also Table 1, Celgard EZ2590 falling within the claimed range of about 25% to about 45%, and an average pore size 0.1 micron (100 nm) to 0.2 microns (200 nm) [0038], falling within the claimed range of between about 50 nm and about 10 µm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 20160308235 A1) as applied to claim 3 above.
Regarding Claim 4, Reece discloses all of the claim limitations as set forth above. While Reece discloses the exchange membrane, Reece does not explicitly disclose the specific desired useful lifespan and internal potential drop metrics as claimed. However, Reece further discloses wherein long charge and discharge durations are desirable [0064], and furthermore desires improving voltage efficiency of the anion exchange membrane [0072].
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to minimize the internal voltage drop such that the anion exchange membrane has a long useful life without significant voltage drop in order to have a long lasting and highly efficient system as taught by Reece. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 20160308235 A1) as applied to claim 1 above, and further in view of Kamada et al., (US 20160168346 A1) hereinafter Kamada.
Regarding Claims 9 and 10, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein the anion exchange membrane should have suitable ionic conductivity and electrical insulation [0037] but does not explicitly teach the membrane resistance.
In a similar field of endeavor as it pertains to ion exchange membranes [0027], Kamada teaches a similar ion exchange membrane having an example suitable membrane resistance of 5.0 Ωcm2 (Example QF-3 Table 4), measured in a 0.5 M NaCl solution after reaching equilibrium [0186] which overlaps with the claimed range of between 3.0 Ωcm2 and 10 Ωcm2, and further on the claimed range of Claim 10, of between 5.0 Ωcm2 and 8.0 Ωcm2. The examiner notes that the method in which the resistance was measured (i.e. direct current) does not appear to affect the measurement. However, Kamada teaches obtaining a suitable membrane resistance in order to prevent the resistance from deteriorating [0062] while also exhibiting water resistance for longevity [0064].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a suitable membrane resistance of the anion exchange membrane of Reece such as 5.0 Ωcm2 as taught by Kamada, which falls within the claimed ranges at 0.5 M NaCl solution at equilibrium, in order to provide suitable membrane resistance and longevity and is expected to be able to suitably perform as an anion exchange membrane in the flow battery of Reece.
Regarding Claim 11, Reece discloses all of the claim limitations as set forth above. Kamada further teaches an example having a dynamic transport ratio [0180] of 99% (0.99) (Kamada Table 4 Example QF-3), falling within the claimed range of 0.95 or greater to measure how much of the theoretical amount of ion is transported across the membrane [0180].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to maximize the transport ratio such as 0.99 as taught by Kamada in order to have a suitable and efficient exchange membrane. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 20160308235 A1) as applied to claim 1 above, and further in view of Nakao (US 20190148963 A1).
Regarding Claim 12, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein the energy storage system produces DC electrical power [0081] to be compatible at the appropriate voltage and frequency for grid applications [0081], but does not explicitly teach wherein it is compatible with a high voltage direct current transmission line providing a voltage of 1000V to 800KV. 
In a similar field of endeavor as it pertains to redox flow energy storage systems [0103] such as for supplying DC power to a grid (Nakao [0096]), Nakao teaches a storage module providing a voltage of 1000 V or higher [0219], which overlaps with the claimed range of between 1000 V and 800 kV.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flow battery of Reece in an energy grid application so as to supply a suitable voltage to a power grid, such as 1000V or higher as taught by Nakao, in order to provide a large voltage to support a grid system, and one of ordinary skill in the art would have a reasonable expectation of success in scaling up the size of the module to obtain such a voltage.
Regarding Claim 13, Reece discloses all of the claim limitations as set forth above. Reece further discloses wherein the energy storage system is suitable in large scale energy storage applications [0064] but does not explicitly teach an automobile at 100V-500V.
In a similar field of endeavor as it pertains to redox flow energy storage systems [0103] such as power sources for electric vehicles [0096] providing a power supply module having a voltage of 300-400 V [0263], falling within the claimed range of 100-500V. This is taught to be a suitable voltage for passenger cars and has a tolerance for hot swapping of energy storage modules if needed [0263].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flow battery of Reece in a vehicle so as to supply a suitable voltage such as 300V-400V as taught by Nakao, in order to provide a suitable voltage to an automobile, and one of ordinary skill in the art would have a reasonable expectation of success in scaling up the size of the module to obtain such a voltage. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130313118 A1), as applied to claim 22 above.
Regarding Claim 23, Lin discloses all of the claim limitations as set forth above. Lin further discloses wherein in an embodiment the anion exchange membrane has a thickness of greater than 20 microns and less than 55 microns (Claim 11), encompassing the claimed range of about 25 µm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate membrane thickness such as about 25 µm as taught by Lin. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, see MPEP 2144.05(I).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130313118 A1), as applied to claim 25 above, further in view of Wainright et al., (WO 2017147568 A1, cited on IDS dated 09/23/2020) hereinafter Wainright.
Regarding Claim 26, Lin discloses all of the claim limitations as set forth above. Lin discloses wherein the microporous substrate comprises ultrahigh molecular weight polyethylene [0039] having an average pore size of 0.1 micron (100 nm) to 0.2 microns (200 nm) [0038] overlapping with the claimed value of about 200 nm. However, Lin does not provide an example comprising a porosity of about 35%.
In a similar field of endeavor as it pertains to microporous polyethylene substrates [0040] for flow battery membranes [0014], Wainright teaches a similar membrane comprising a porosity of 35% [0040] and of similar nanometer scale pore size [0040]. Wainright further teaches wherein the porosity may be adjusted for preferred characteristics such as stability in electrolytes and mechanical properties [0040], while still obtaining porosity and wettability [0040].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate porosity for the microporous substrate of Lin, such as 35% as taught by Wainright, in order to obtain a suitable porosity while also maintaining mechanical properties and stability in electrolytes. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110223450 A1 to Horne teaches a redox flow battery for vehicle and grid charging (Fig. 13B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721